Citation Nr: 1231213	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to unemployability (TDIU) for accrued rating purposes.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to October 1945 and from June 1950 to April 1951.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2009 for further development.  

The Board notes that it remanded the Veteran's claim for entitlement to a TDIU prior to his death.  Since the death of the Veteran, his surviving spouse has been substituted as the claimant in accordance with 38 U.S.C. 5121(a)(1); and the issue has been characterized as entitlement to a TDIU for accrued benefit purposes.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for a TDIU was pending.

2.  At the time of the Veteran's death, he was rated as 80 percent disabled as a result of service-connected disabilities.

3.  At the time of the Veteran's death, the preponderance of the evidence weighed against a finding that he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU for accrued benefits purposes are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5121, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.1000, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a letter dated December 2006.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in December 2009, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

TDIU

A TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided, that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  Other total disability ratings are scheduled in the various bodily systems of this schedule.  38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  This suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore, 1 Vet. App. at 358.  The question in a total rating case based upon individual unemployability due to service-connected disability is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU requires that the Veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 38 C.F.R. § 3.1000.  The Board notes that Congress recently amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a Veteran's survivor may receive the full amount of award for accrued benefits.  This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here. See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the Veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving dependent is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b).  However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)(West 2002); 38 C.F.R. § 3.152(a)(2006).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving dependent to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997), which stated that a consequence of the derivative nature of the surviving dependent's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving dependent has no claim upon which to derive his or her own application.  Jones, 136 F.3d at 1300.

In December 2006, the RO denied the Veteran's claim for a TDIU.  The Veteran appealed the decision and the Board remanded the claim in June 2009.  The Board remanded the claim so that the Veteran could undergo VA examinations which would yield opinions regarding whether the Veteran's service connected disabilities cause Veteran to be unable to secure and follow a substantially gainful occupation.  The Veteran underwent VA examinations in December 2009.  He died in February 2010; and his surviving spouse filed this claim for accrued benefits in March 2010.  The claim for accrued benefits was therefore timely filed.  38 C.F.R. §§ 3.1000(c); 3.152(b).

At the time of his death in 2007 and at all times from March 2005 forward, the Veteran was in receipt of service-connected compensation for asbestosis, rated as 60 percent disabling; and traumatic arthritis of the lumbar spine, rated as 40 percent disabling.  Consequently, the combined disability rating was 80 percent (see 38 C.F.R. §§ 4.25(combined ratings table)).  Thus, the schedular rating requirements for a TDIU were met.  See 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities resulted in impairment so severe that it was impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

The Veteran submitted a January 2010 correspondence from Dr. D.S.B. in which Dr. D.S.B. stated that the Veteran was 85 years old with a history of end stage Parkinson's disease, chronic obstructive pulmonary disease (COPD), asbestosis, and severe arthritis of the lumbar spine.  He stated that as a result of these disabilities, the Veteran was 100% unable to be employed.  

The Veteran also submitted a January 2010 correspondence from Dr. B.L., in which Dr. B.L. noted that the Veteran was 86 years old; and that he was admitted to Cornerstone Hospice with a diagnosis of End-stage Parkinson's disease.  He stated that in addition to his primary hospice diagnosis, the Veteran also had co-morbidities of COPD, asbestosis, osteoarthritis, and Alzheimer's disease.  Dr. B.L. stated that the Veteran's oxygen saturation decreases significantly with ambulation.  

As noted above, the Veteran underwent a VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  Following a thorough examination, the examiner opined that that it is less likely than not that the Veteran's asbestosis rendered the Veteran unable to secure or follow a substantially gainful occupation.  The rationale for the opinion was that the Veteran's 2007 pulmonary function test (PFT) showed only mild restrictive ventilator defect, which is consistent with asbestosis.  However, his PFT also showed moderate obstructive ventilator defect which is consistent with COPD due to a history of smoking cigarettes.  The examiner noted that the Veteran's recent PFT showed a similar pattern.  The examiner stated that in asbestosis, he would expect to see a decreased diffusion capacity (DLCO) and a restrictive pattern of ventilory defect.  The examiner reasoned that since the Veteran's primary problem breathing was due to nonservice connected COPD and not service connected asbestosis, his service connected asbestosis would not affect his ability to a substantially gainful occupation disregarding his age and his nonservice-connected Alzheimer's disease and Parkinson's disease.  

The Veteran also underwent an orthopedic examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran had been employed as a railroad freight agent until 1983; and that he retired because he was eligible for retirement based on age and duration of work.  After a thorough examination, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with moderate mechanical low back pain.  He opined that it would prevent the Veteran from playing sports, and that it would have a moderate affect on his ability to do chores, exercise, and perform other recreational activities.  He opined that effects on other activities of daily living would be mild.  He opined that the Veteran's degenerative disc disease would give him difficulty with bending, stooping, and lifting.  However, the Veteran's primary factor limiting ambulation was his Parkinson's disease and poor proprioception.  The examiner opined that the Veteran's degenerative disc disease was not a source of his unemployability.  He reasoned, that based on the current functional capacity literature, the Veteran's degenerative disc disease was not severe enough to be a source for individual unemployability.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the appellant's claim for entitlement to a TDIU for accrued benefits purposes.  The Board acknowledges the correspondences submitted by Drs. D.S.B. and B.L.  However, these correspondences simply reflect that the Veteran was unable to work as a result of many disabilities (both service connected and non-service connected).  They also reflect that the Veteran's primary disability was non-service connected end-stage Parkinson's disease.  The evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  There is no persuasive evidence of record demonstrating or suggesting that the Veteran was unemployable as a result of his service-connected disabilities.  To the contrary, both medical opinions specifically weighed against the claim  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the appellant's claim for a TDIU for accrued benefits is denied.


ORDER

The appeal is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


